Citation Nr: 1234693	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-25 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for the service-connected residuals of a fracture of the right thumb with degenerative changes, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for service-connected peptic ulcer disease (PUD), currently rated as 20 percent disabling.

3.  Entitlement to service connection for prostate cancer to include as due to exposure to herbicides.

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to September 1973.

These matters are before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2011, the Veteran presented testimony at a personal hearing conducted in Little Rock before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.







REMAND

Right thumb

PUD

During his hearing, the Veteran testified that both his service-connected right thumb and PUD increased in severity since his most recent VA examinations conducted in 2008.  Board Hearing Tr. at 17, 24-25.  Specifically, with regard to his right thumb, the Veteran testified that his range of motion is limited to the extent that he cannot grip objects and must physically move his fingers to touch his thumb.  Id. at 15.  He indicated that his daily life is affected such that he cannot use a push lawn mower or weed eater.  Id. at 14.  He asserted that he was prescribed oxycodone for his right thumb which makes him drowsy and limits his ability to drive.  Id. at 12-13.

Turning to his service-connected PUD, the Veteran testified that in 2007 or 2008 he was found to be anemic.  Id. at 21.  He and his wife asserted that there are weeks at a time when he cannot get out of bed because he cannot keep anything down due to his PUD.  Id. at 21-22.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After reviewing the February 2008 VA examination (that addressed both the right thumb and PUD) and January 2009 VA examination addendum, the Board concludes that a remand is necessary to address the current severity of his disabilities.  38 C.F.R. § 3.327(a) (2011).  In addition to the Veteran asserting that his disabilities have increased in severity, the Board notes that the prior examination was not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In particular, the examination does not adequately address the impact of the Veteran's PUD on his ability to work.  Further, in the addendum, the examiner did not provide an adequate rationale for his conclusion that the Veteran's previous minimal anemia and weight loss are not related to his PUD.  The Board observes that there is evidence indicating that his PUD does result in anemia and weight loss.  A letter from VA physician Dr. K.L. Garrett received in September 2009 reflects that it is possible that the Veteran's weight loss and anemia were at least in part due to the gastritis found on a December 2008 stomach scope.  Accordingly, a remand for current VA examinations is necessary.  38 C.F.R. §§ 3.159(c)(4), 3.327(a) (2011).   

With regard to both disabilities, the Veteran testified that he is in receipt of Social Security Administration (SSA) disability benefits at least in part for his right thumb and PUD.  Board Hearing Tr. at 15, 22.  The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that a veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under the circumstances presented here, the RO should request the Veteran's SSA medical records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Additionally, the Veteran testified that he receives treatment for his disabilities at the VA facilities in Little Rock and Ozark.  Board Hearing Tr. at 18-19.  He indicated that he sees his doctor for his PUD once every six months.  Id. at 19.  The most recent VA treatment records associated with the claims file date in December 2010.  On remand, the RO should obtain the Veteran's current VA records and associate them with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (noting that VA records are considered part of the record on appeal since they are within VA's constructive possession).  

TDIU

In his June 2010 Form 9 and during his hearing, the Veteran stated that his right thumb has affected his ability to work.  He noted that he has not been performing his prior job as a rock foreman in pipeline construction since 2003 because he felt he could not safely handle dynamite.  In an August 2006 VA treatment entry, the Veteran reported that he has been unable to work since having a heat stroke while on a construction job.  He also indicated that his hands were "messed up."  

The Board concludes that a claim for TDIU has reasonably been raised by the evidence of record.  The Board concludes that Rice v. Shinseki, 22 Vet. App. 447 (2009) is at issue in this matter.  As reflected above, the Veteran testified that the SSA granted his claim for disability benefits based in part on his right thumb and PUD.  Board Hearing Tr. at 15, 22.  The Veteran has indicated that he had to leave his job in construction because he felt unsafe handling dynamite because of his service-connected right thumb.  As stated in Rice, a claim for TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating for a disability as part of an initial adjudication of a claim or as part of a claim for increased compensation.  In this case, the record suggests a claim for TDIU as the result of the Veteran's service-connected right thumb.  However, the RO has not expressly adjudicated the issue of entitlement to a TDIU.  Accordingly, the claim for entitlement to TDIU must be remanded instead of referred to the RO for adjudication prior to the rendering of a decision by the Board on this claim.

Prostate cancer

The Veteran asserts that he has prostate cancer as the result of exposure to herbicides while serving in Okinawa, Japan and South Korea.  The Veteran has not provided much detail with regard to exactly how he was allegedly exposed to herbicides.  He testified that he was exposed at a northern training facility in Okinawa in 1973.  Board Hearing Tr. at 6.  The Veteran's wife referred to a 1998 Board decision that granted service connection for prostate cancer because that Veteran had served in an area of Okinawa that was sprayed with herbicides in the early 1960s.  Id. at 6-7.  She felt that as the Veteran was in Okinawa in the 1970s, and as there was evidence herbicides had been used in Okinawa at an earlier date, the military probably continued to use herbicides in the 1970s when the Veteran was there.  Id.  The Veteran and his wife also testified that the ship the Veteran traveled on to Japan went into the "badlands," which they indicated meant the Vietnam waters.  Id. at 8.

Prostate cancer is on the list of diseases for which presumptive service connection can be awarded if the evidence indicates exposure to an herbicide agent.  38 C.F.R. § 3.309(e) (2011).  Exposure to an herbicide agent will be conceded if a veteran served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, to include the waters offshore and if service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(i), (iii) (2011).  Additionally, if a veteran served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the presumption will also apply.  38 C.F.R. § 3.307(a)(6)(iv).  

The record currently contains no objective evidence that the Veteran was exposed to herbicides.  Most recently in January 2009, a response from the National Personnel Records Center (NPRC) noted that there were no records showing that the Veteran had been exposed to herbicides.  However, the Veteran's service personnel records have not been associated with the claims file.  It is possible that the Veteran's service personnel records will indicate where and when the Veteran served in Okinawa and Korea.  His service personnel records might also indicate what ship he was on and if such ship has been determined to have sailed in the official waters of Vietnam.  Accordingly, as there appears to be additional development that needs to be undertaken to determine whether the Veteran should be afforded the presumption of service connection for his prostate cancer, a remand is necessary.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from the facilities in Little Rock and Ozark dated from December 2010 to the present and associate them with the claims file.

2.  Obtain the Veteran's SSA records to include a copy of the decision awarding benefits and associate them with the claims file.
3.  Obtain the Veteran's service personnel records.  If and only if a review of the service personnel records in conjunction with the evidence of record indicates that the Veteran served in an area that might have been sprayed by or carried herbicides agents, to include Okinawa, South Korea, or any ship that served in the official waters of Vietnam; undertake the necessary development to corroborate such.

4.  After the development in items 1 and 2 has been completed, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected right thumb.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right thumb under the applicable rating criteria.  In particular, the range of motion of the Veteran's right thumb, to include after repetitive use, as well as the impact of his use of oxycodone to treat his thumb, should be evaluated.  The examiner should also comment as to the impact of the right thumb disability on the Veteran's daily activities and his ability to maintain employment.  

5.  After the development in items 1 and 2 has been completed, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected PUD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PUD under the applicable rating criteria.  In particular, the examiner should address whether the Veteran's PUD was manifested by anemia and weight loss at any point during the duration of this appeal (since January 2007) and provide a complete, detailed rationale for any conclusions reached.  The examiner must also address whether the Veteran's PUD results in any incapacitating episodes and the duration of such.  The examiner should also comment as to the impact of PUD on the Veteran's daily activities and his ability to maintain employment.  

6.  After the aforementioned development has been completed, and after performing any necessary development, to include providing a duty to notify and assist letter and scheduling any necessary VA examination, adjudicate the Veteran's claim for TDIU.

7.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 


appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2011).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



